 In the Matter of THE WPTF RADIO COMPANY, EMPLOYERandNA-TIONAL ASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANS,PETITIONERCaseNo. 34-RC-85SUPPLEMENTAL DECISIONANDORDERMarch 22, 1949On December 15, 1948, the Board issued a Decision and Direction ofElection in the above-named case. Thereafter, the Petitioner requestedreconsideration of the said Decision and Direction of Election and onDecember 24, 1948, the Board issued a Notice to Show Cause why itshould not amend the said Decision and Direction of Election to pro-vide a separate election among turntable operators with the provisionthat if a majority of the turntable operators vote for the Petitionerand if a majority of all other employees in the unit described in theoriginal decision vote for the Petitioner, the Board may find that theturntable operators, radio engineers and technicians together con-stitute an appropriate bargaining unit.In its original decision herein, the Board excluded turntable oper-ators from the unit of radio engineers and technicians which it foundappropriate for the purposes of collective bargaining with the Em-ployer.The Petitioner contends that the Board should reconsiderits original decision herein and include the turntable operators in theunit of radio engineers and technicians for the following reasons :(1)The case ofMatter of National Broadcasting Company,Inc., 59N. L. R. B. 478, is authority for including turntable opera-tors in units of radio engineers and technicians where there isabsent a contrary history of collective bargaining;(2)There is "functional coherence" between the turntable op-erators and the radio engineers and technicians;(3) It has been the practice in the radio broadcasting industryto group turntable operators with engineers for the purposesof collective bargaining.InMatter of National Broadcasting Company, Inc., supra,we foundthat the operation of turntables in radio broadcasting stations requires82 N. L. R. B., No. 30.254 THE WPTF RADIO COMPANY255neither technical nor musical skill. In that case, the record disclosedthat the turntables were operated at the Chicago, Illinois, radio stationsof the Employers by members of the musicians union and at all theother radio stations of the Employers by members of N. A. B. E. T.This situation developed out of a difference in the physical layout ofthe two groups of stations. In the Chicago radio stations, the turn-tables were located in the studio proper and the employees operatingthem performed no other work ; whereas, in the other stations the turn-tables were located in the engineers' booth and the radio engineersoperated them as well as the control panel.The Board in that casefollowed the prior history of collective bargaining at the radio stationsand excluded the turntable operators at the Chicago radio stationsof the Employers from the network-wide units of radio engineers andtechnicians which it found appropriate for the purposes of collectivebargaining.The location and operation of the turntables at radio station WPTF,involved in this proceeding, parallels the Chicago radio stations ofthe National Broadcasting Company.At station WPTF, the turn-tables are located in the studio proper and are physically separatedfrom the control room.The record reveals that the turntable oper-ators require no technical skill in the performance of their work.Fur-thermore, the turntable operators are included in the program depart-ment of the Employer and, in addition to operating turntables, theseemployees perform other work for the program department. Theturntable operators do not perform any technical or engineeringduties.The Petitioner contends that there is a "functional coherence" be-tween the turntable operators and the radio engineers and techniciansbecause the operators of the turntables must rely on signals and cuesfrom the engineers.However, announcers and other participants ina broadcast program, whom the Petitioner does not seek to includein the requested unit, also take their cues from the engineers.Thus,there is no greater integration of the activities of the engineers andthe turntable operators than of the activities of the engineers andother employees.The, limited coordination of the duties and func-tions of the turntable operators and engineers is insufficient to per-suade us that these two groups of employees together constitute ahomogeneous bargaining unit.Finally, the Petitioner urges, as reason for including the turntableoperators in the unit of radio engineers and technicians, that histori-cally in the radio broadcasting industry turntable operators havealways been included in units of radio engineers and technicians.However, there is no evidence in the record developed at the hearing 256DECISIONSOF NATIONAL LABORRELATIONS BOARDnor has the Petitioner in support of its motion for reconsideration sub-mitted any evidence to buttress its contention that such historical prac-tice exists in the industry.Moreover, although the Petitioner con-tends that it has bargained with the Employer with reference towages, hours, and conditions of employment for the turntable opera-tors, the record reveals that the turntable operators have been specif-ically excluded from the bargaining unit represented by the Petitionerin the previous contracts negotiated by the Petitioner with the Em-ployer.From the record as a whole, it appears that the turntable operatorsand the radio engineers and technicians do not have similar skills orfunctions, that they are in separate departments, and that their condi-tions of employment are disparate.Upon the facts of this case, wefind that the turntable operators do not have sufficient interests incommon with the radio engineers and technicians to be included withthem in a single bargaining unit.Accordingly, we shall deny the Pe-titioner's motion for reconsideration.ORDERIT IS HEREBY ORDERED :(1)That the motion of the Petitioner herein for reconsiderationof the Decision and Direction of Election, dated December 15, 1948,be, and thesamehereby is, denied;(2)That the order dated December 24, 1948, staying the electionin this case be, and the same hereby is, vacated;(3)That an election by secret ballot shall be conducted as early aspossible, but not later than 30 days from the date of this Order, amongthe employees in the voting group described in paragraph numbered 4,in the Decision and Direction of Election, dated December 15, 1948, andin accordance with the terms of such Direction of Election.(CHAIRMAN HERZOG and MEMBER HOUSTON took no part in the con-sideration of the above Supplemental Decision and Order.